

Exhibit 10.11


CHANGE IN CONTROL SEVERANCE AGREEMENT


This Change in Control Severance Agreement (“Agreement”) is made effective as of
August 9, 2016, by and between Highlands REIT, Inc., a Maryland corporation (the
“Company”), and Joseph Giannini (“Employee”).
WHEREAS, the Company desires to reinforce and encourage the continued attention
and dedication of Employee to Employee’s duties without distraction in the event
of any threat or occurrence of a Change in Control; and
WHEREAS, the Company and Employee desire to set forth the terms and conditions
of Employee’s compensation in the event of a qualifying termination of
Employee’s employment with the Company in connection with a Change in Control.
NOW, THEREFORE, the parties hereby agree as follows:
1.Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
1.1“Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.        
1.2“Base Salary” means Employee’s annual base salary rate in effect immediately
prior to Employee’s Qualifying Termination. For the avoidance of doubt,
Employee’s Base Salary shall not include any bonus, commission or other
incentive compensation.
1.3“Board” means the board of directors of the Company or its successor.
1.4“Cash Severance” shall have the meaning provided in Section 2.1(a) hereof.
1.5“Cause” means (i) the willful fraud or material dishonesty of Employee in
connection with the performance of Employee’s duties to the Company or its
Affiliates; (ii) the deliberate or intentional failure by Employee to
substantially perform Employee’s duties to the Company or its Affiliates (other
than Employee’s failure resulting from his or her incapacity due to physical or
mental illness) which (if capable of cure) remains uncured after a written
notice is delivered to Employee by the Company, which notice specifically
identifies the manner in which the Company believes Employee has not
substantially performed his or her duties; (iii) willful misconduct by Employee
that is materially detrimental to the reputation, goodwill or business
operations of the Company or any Affiliate; (iv) willful disclosure of the
Company’s confidential information or trade secrets; (v) a material breach of
the terms of this Agreement; or (vi) the conviction of, or plea of nolo
contendere to a charge of commission of a felony or crime of moral turpitude by
Employee. For purposes of this definition, no act or failure to act will be
considered “willful,”




--------------------------------------------------------------------------------




unless it is done or omitted to be done, by Employee in bad faith or without
reasonable belief that Employee’s action or omission was in the best interests
of the Company and its Affiliates.
1.6“Change in Control” means the first to occur of any of the events set forth
in the following paragraphs: (i) any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Company or an Affiliate thereof or a Company employee benefit
plan, including any trustee of such plan acting as trustee, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; (ii) a merger, reverse
merger or other business combination or consolidation of the Company with any
other corporation other than an Affiliate of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger, reverse merger, business combination
or consolidation; (iii) a majority of the members of the Board are replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the Board prior to the date of the appointment or
election; (iv) a sale or disposition (other than to an Affiliate) of all or
substantially all of the Company’s assets in any single transaction or series or
related transactions; or (v) the dissolution of the Company.
1.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
1.8“COBRA Period” shall have the meaning provided in Section 2.1(b) hereof.
1.9“COBRA Premium Payment” shall have the meaning provided in Section 2.1(b)
hereof.
1.10“Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
1.11“Date of Termination” means the effective date of the termination of
Employee’s employment.
1.12“Prior Year Bonus” means the annual performance bonus, if any, paid to
Employee for the Company’s completed fiscal year immediately prior to the fiscal
year in which the Date of Termination occurs.
1.13“Pro Rata Bonus Amount” means an amount equal to the product of (x)
Employee’s Prior Year Bonus, times (y) a fraction, the numerator of which equals
the number of days elapsed through the Date of Termination in the calendar year
in which the Date of Termination occurs, and the denominator of which equals the
total number of days in such calendar year.




--------------------------------------------------------------------------------




1.14“Qualifying Termination” means Employee’s termination of employment with the
Company by the Company without Cause on or within twenty-four (24) months after
the effective date of a Change in Control. Notwithstanding anything contained
herein, in no event shall Employee be deemed to have experienced a Qualifying
Termination (i) if in connection with a Change in Control, Employee’s employment
with the Company is terminated and Employee is offered comparable employment or
accepts comparable employment with a Successor Entity (or an affiliate thereof),
or (ii) as a result of Employee’s death or disability.
1.15“Release” shall have the meaning provided in Section 2.2 hereof.
1.16“Revocation Period” means the period of seven (7) days following Employee’s
execution of the Release during which Employee may revoke the Release.
1.17“Severance Benefits” means, collectively, the Cash Severance and COBRA
Premium Payment to which Employee may become entitled pursuant to this
Agreement.
1.18“Successor Entity” means any entity that acquires or otherwise succeeds to
all or substantially all of the business or assets of the Company upon and
following a Change in Control.
2.Severance Benefit.
2.1Payment. In the event that Employee experiences a Qualifying Termination,
then, subject to Employee’s execution and non-revocation of a Release in
accordance with Section 2.2 below, and subject to any additional requirements
specified in this Agreement, the Company shall pay or provide to Employee the
following Severance Benefits:
(a)Cash Severance Payment. The Company shall pay to Employee a lump-sum cash
payment in an amount equal to the sum of (x) two and one-half (2.5) times the
sum of Employee’s Base Salary and Employee’s Prior Year Bonus, plus (y)
Employee’s Pro Rata Bonus Amount (such sum, the “Cash Severance”). Subject to
Section 4 below, the Cash Severance shall be paid to Employee no later than the
tenth (10th) day following the expiration of the Revocation Period with respect
to the Release.
(b)Continued Health Benefits. Subject to the requirements of the Code, if
Employee properly elects health care continuation coverage under the Company’s
group health plans pursuant to COBRA, to the extent that Employee is eligible to
do so, then the Company shall directly pay or, at its election, reimburse
Employee for the COBRA premiums for Employee and Employee’s covered dependents
(the “COBRA Premium Payment”) during the period commencing on the Date of
Termination and ending on the earlier of (A) the twelve (12)-month anniversary
of the Date of Termination or (B) the date Employee becomes eligible for
healthcare coverage under a subsequent employer’s health plan (the “COBRA
Period”). Notwithstanding the foregoing, (i) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover Employee under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to




--------------------------------------------------------------------------------




each remaining Company subsidy shall thereafter be paid to Employee in
substantially equal monthly installments over the COBRA Period (or the remaining
portion thereof).
(c)Equity Awards. Each outstanding Company equity award, if any, held by
Employee on the Date of Termination will be treated in accordance with the terms
of the applicable plan document and award agreement governing the outstanding
equity award.
2.2Release. Notwithstanding anything herein to the contrary, Employee shall not
be eligible to receive any Severance Benefits under this Agreement unless he or
she first executes a general release of claims substantially in the form
attached as Exhibit A hereto (the “Release”) within twenty-one (21) days (or
forty-five (45) days if necessary to comply with applicable law) after the Date
of Termination and does not revoke such Release during the Revocation Period.
3.Limitations. Notwithstanding any provision of this Agreement to the contrary,
if Employee’s status as an employee of the Company, any of its subsidiaries or
any Successor Entity (or any of its affiliates) is terminated for any reason
other than due to a Qualifying Termination, Employee shall not be entitled to
receive any Severance Benefits under this Agreement, and neither the Company nor
any Successor Entity shall have any obligation to Employee under this Agreement.
4.Section 409A.


4.1General. To the extent applicable, this Agreement shall be interpreted and
applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, to
the extent that the Company determines that any payments or benefits under this
Agreement may not be either compliant with or exempt from Section 409A of the
Code and related Department of Treasury guidance, the Company may in its sole
discretion adopt such amendments to this Agreement or take such other actions
that the Company determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section
4.1 shall not create any obligation on the part of the Company to adopt any such
amendment or take any other action, nor shall the Company have any liability for
failing to do so.


4.2Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to Employee under this Agreement during the
six-month period following Employee’s “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h)) to the extent that the Company reasonably determines that paying
such amounts at the time or times indicated in this Agreement would result in a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six-month period (or
such earlier date upon which such amount can be paid under Code Section 409A
without resulting in a prohibited distribution, including as a result of
Employee’s death), Employee shall receive payment of a




--------------------------------------------------------------------------------




lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Employee during such six-month period without interest thereon.


4.3Reimbursements. To the extent that any payments or reimbursements provided to
Employee under this Agreement are deemed to constitute compensation to Employee
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31st of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Employee’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


4.4Installments. For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which Employee is entitled under
this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, the right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii). Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.


5.Parachute Payment Limitations. Notwithstanding anything to the contrary
contained in this Agreement (or any other agreement entered into by and between
Employee and the Company or any incentive arrangement or plan offered by the
Company), in the event that any amount or benefit paid or distributed to
Employee pursuant to this Agreement, taken together with any other amounts or
benefits paid to Employee by the Company (collectively, the “Covered Payments”),
would constitute an “excess parachute payment” as defined in Section 280G of the
Code, and would thereby subject Employee to an excise tax under Section 4999 of
the Code (an “Excise Tax”), the provisions of this Section 5 shall apply. If the
aggregate present value (as determined for purposes of Section 280G of the Code)
of the Covered Payments exceeds the amount which can be paid to Employee without
Employee incurring an Excise Tax, then, solely to the extent that Employee would
be better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Employee becoming subject to the Excise Tax, the amounts
payable to Employee under this Agreement (or any other agreement by and between
Employee and the Company or pursuant to any incentive arrangement or plan
offered by the Company) shall be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Employee becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”). In
the event Employee receives reduced payments and benefits as a result of
application of this Section 5, Employee shall have the right to designate which
of the payments and benefits otherwise set forth herein (or any other agreement
between the Company and Employee or any incentive arrangement or plan offered by
the Company) shall be received in connection with the application of the Payment
Cap, subject to the following sentence. Reduction shall first be made from
payments and benefits which are determined not to be nonqualified deferred
compensation for purposes of Section 409A of the Code, and then shall be made
(to the extent necessary) out of payments and benefits that are subject to
Section 409A of the Code and that are due at the latest future date.    




--------------------------------------------------------------------------------




6.No Mitigation. Employee shall not be required to seek other employment or
attempt in any way to reduce or mitigate any Severance Benefits payable under
this Agreement and, except as set forth in Section 10.2 below, the amount of any
such Severance Benefits shall not be reduced by any other compensation paid or
provided to Employee following Employee’s termination of service.
7.Successors.    
7.1Company Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Company, any Successor Entity, and their successors and
assigns. Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall assume and agree to perform
the applicable obligations of the Company under this Agreement. For purposes of
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
Successor Entity which assumes and agrees to perform the applicable obligations
of the Company under this Agreement by operation of law, or otherwise.


7.2Employee Successors. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If Employee dies while any amount remains payable to Employee
hereunder, all such amounts shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of
Employee’s estate.


8.Notices. All communications relating to matters arising under this Agreement
shall be in writing and shall be deemed to have been duly given when hand
delivered, faxed, emailed or mailed by reputable overnight carrier or United
States certified mail, return receipt requested, addressed, if to Employee, to
the address on file with the Company and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
To the Company:
Highlands REIT, Inc.
332 S Michigan Avenue, Ninth Floor
Chicago, Illinois 60604
Attn: General Counsel


9.Arbitration.
9.1The Company and Employee mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims arising out
of or relating to this Agreement or the breach of this Agreement or any dispute
as to the arbitrability of a matter under this Agreement (collectively,
“Claims”); provided, however, that nothing in this Agreement shall require
arbitration of any Claims which, by law, cannot be the subject of a compulsory
arbitration agreement.




--------------------------------------------------------------------------------




9.2All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Employee shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration, from a court of competent
jurisdiction, or (ii) interim injunctive or equitable relief from the arbitrator
pursuant to the JAMS Rules, in each case to prevent any violation of this
Agreement. The Company and Employee must notify the other party in writing of a
request to arbitrate any Claims within the same statute of limitations period
applicable to such Claims.
9.3Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in Chicago, Illinois, or such other location to which the
parties mutually agree. The arbitrator shall be selected in accordance with the
JAMS Rules, provided that the arbitrator shall be an attorney with significant
experience in employment matters. Each party to any dispute shall pay its own
expenses, including attorneys’ fees; provided, however, that the Company shall
pay all costs and fees that Employee would not otherwise have been subject to
paying if the claim had been resolved in a court of law and, to the extent
required by applicable law for this arbitration provision to be enforceable, the
Company shall reimburse Employee for any reasonable travel expenses incurred by
Employee in connection with Employee’s travel to Illinois for any arbitration
proceedings. The arbitrator will be empowered to award either party any remedy
at law or in equity that the party would otherwise have been entitled to had the
matter been litigated in court, including, but not limited to, general, special
and punitive damages, injunctive relief, costs and attorney fees; provided,
however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law, and the arbitrators shall be required
to follow the laws of the State of Maryland consistent with Section 10.8 of this
Agreement.
9.4Any judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
9.5It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Employee agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
10.Miscellaneous.




--------------------------------------------------------------------------------




10.1Entire Agreement. This Agreement contains the entire understanding of the
parties relating to the subject matter hereof.


10.2Integration with Other Payments. Severance Benefits payable under this
Agreement are not intended to duplicate any other severance benefits that
Employee is or may become entitled to receive under any other plan, program,
policy or agreement with the Company or any of its affiliates, including,
without limitation, the Highlands REIT, Inc. Change in Control Severance Plan
and the InvenTrust Properties Corp. Non-Core Business Change in Control
Severance Plan (collectively, “Other Arrangements”), and Employee shall not be
eligible to participate in or receive severance benefits under any such Other
Arrangement. Should any other severance benefits be payable to Employee by the
Company, benefits paid under this Agreement will be reduced accordingly or,
alternatively, benefits previously paid under this Agreement will be treated as
having been paid to satisfy such other benefit obligations, in each case, in a
manner that is either compliant with or exempt from Section 409A of the Code.
For the avoidance of doubt, retention bonus payments, change in control bonus
payments and other similar payments shall not constitute “severance benefits”
for purposes of this Section 10.2. In any case, the Company, in its reasonable
discretion, will determine how to apply this provision and may override other
provisions in this Agreement in doing so.


10.3No Right to Continued Service. Nothing contained in this Agreement shall (i)
confer upon Employee any right to continue as an employee of the Company, any of
its subsidiaries or any Successor Entity, (ii) constitute any contract of
employment or agreement to continue employment for any particular period, or
(iii) interfere in any way with the right of the Company, its subsidiaries or
any Successor Entity to terminate a service relationship with Employee, with or
without Cause.


10.4Termination and Amendment of this Agreement. Except as provided below,
during the twenty-four (24) month period following a Change in Control, neither
the Company nor any Successor Entity may terminate this Agreement, nor may the
Company or any Successor Entity amend this Agreement if any such amendment would
have an adverse impact on the interests of Employee under this Agreement, in
either case, without the express written consent of Employee. Notwithstanding
anything contained herein, at any time prior to a Change in Control, the Board
may terminate or amend this Agreement in its sole discretion from time to time
and for any reason (or for no reason). Following Employee’s Qualifying
Termination, no termination or amendment of this Agreement shall adversely
affect the rights of Employee under this Agreement without Employee’s written
consent.


10.5Employee Covenants. Employee’s right to receive and/or retain the Severance
Benefits payable under this Agreement is conditioned upon Employee’s continued
compliance, in all material respects, with any confidentiality,
non-solicitation, non-competition and similar covenants with respect to which
Employee is bound pursuant to any agreement with the Company.


10.6Withholding. The Company shall have the authority and the right to deduct
and withhold an amount sufficient to satisfy federal, state, local and foreign
taxes required by law to be withheld with respect to any Severance Benefits
payable under this Agreement.






--------------------------------------------------------------------------------




10.7Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest of Employee under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of Employee under this Agreement
shall be liable for, or subject to, any obligation or liability of Employee.
When a payment is due under this Agreement to Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.


10.8Applicable Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Maryland as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.


10.9Severability. In the event that any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


10.10Captions. The captions contained in this Agreement are for convenience only
and shall have no bearing on the meaning, construction or interpretation of this
Agreement’s provisions.


10.11Survival. The rights and obligations of the parties under this
Agreement shall survive termination of Employee’s employment with the Company to
the extent necessary for the intended preservation of such rights and
obligations.


10.12Source of Funds. Amounts payable to Employee under this Agreement shall be
from the general funds of the Company. Employee’s rights to unpaid amounts under
this Agreement shall be solely those of an unsecured creditor of the Company.
10.13Consultation with Legal and Financial Advisors. By executing this
Agreement, Employee acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Employee to consult with Employee’s personal legal
and financial advisors; and that Employee has had adequate time to consult with
Employee’s advisors before executing this Agreement.
10.14Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


(Signature Page Follows)






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date first written above.


HIGHLANDS REIT, INC.




By: /s/ Richard Vance
Name: Richard Vance
    Title: President and Chief Executive Officer




EMPLOYEE




/s/ Joseph Giannini
Joseph Giannini






